DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-8, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1).
With regard to claim 1, Lester discloses A flushing and aspirating device (fig. 3), comprising: a device housing (1) comprising: an aspirating channel (10); a flushing channel (11); a flushing and aspirating channel (31); and a valve chamber (22) in which the channels empty or emerge therefrom, a reset spring (24) disposed within the valve chamber (see Fig. 3) respectively; and a manually operable valve push button (generally 23, including components of 44, 40) which is movably guided in the valve chamber against the force of a reset spring (24) and which has at least one sealing section (41, 42, 43) for controlling the connection of the flushing and aspirating channel to the aspirating channel and/or the flushing channel; wherein the valve push button including the at least one sealing section is formed as a single piece (see Fig. 5a-5c). 
However, Lester does not disclose that the entire valve push button is formed of a single piece of an elastic rubber material. 
Russo teaches a push button (17 and 16) that includes a button portion and a shaft portion extending into a valve chamber (see Fig. 2, valve chamber 14). The entire component is made of an elastic rubber material (Col 4, line 36- Col 5, line 5). Because the two components are structurally similar, the material of Russo could be used in the push button of Lester. It would be within the skill of one of ordinary skill in the art to form the valve push button of Lester to be formed of a single material rather than different materials as doing so provides the same function and purpose. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester with the material used by Russo because the substitution of one material for another is well known in the art and would not change the overall function of the device (Col 4, line 36-Col 5, line 5). 
With regard to claim 2, Lester discloses wherein the valve push button comprises a bore (see element 50 and where 23 is pointing), which is open towards the housing bottom of the valve chamber (at 62), with a shoulder being a base of the bore, against which the reset spring is braced (surface on the inside of the open end of 62 is considered the shoulder in which the reset spring is braced).
With regard to claim 6, Lester discloses wherein the valve push button comprises an actuating section (44), a cylindrical shaft (where 23 is pointing)  and a cylindrical middle section in between (50), relative to which the actuating section and the shaft are respectively set back radially inwards.
With regard to claim 7, Lester discloses wherein on the valve push button on the shaft, a sealing section (43) is formed as a radially outwardly projecting annular sealing lip (flanges 46/48/49) as being part of a single piece (sealing section 43 is formed of a single elastomeric material), which blocks the connection of the flushing and aspirating channel to the flushing channel in a first valve position of the valve push button (Fig. 5a) and releases it in a second valve position of the valve push button (Fig. 5b).
With regard to claim 8, Lester discloses wherein on the valve push button on the middle section (at around 50), a sealing section formed as a radially outwardly projecting annular sealign lip (46/48/49) as being part of the single piece (42), which releases the connection of the flushing and aspirating channel to the aspirating channel in the first valve position of the valve push button (Fig. 5a) and blocks it in the second valve position (fig. 5b).
With regard to claim 14, Lester discloses wherein the valve push button comprises a shoulder (see Fig 3 and 4, the shoulder is considered 54 which are legs having a latch), which in the first valve position rests against the device housing or against a cover connected to the device housing (latch 54 of the push button rests against the housing at 21 in a neutral position).
With regard to claim 15, Lester discloses wherein the aspirating channel comprises an outwardly open aspiration regulating opening (at 14).
With regard to claim 17, Lester discloses wherein on the valve push button on the middle section (around 50), a sealing section is formed as a single piece (42), which releases the connection of the flushing and aspirating channel to the aspirating channel in the first valve position of the valve push button (fig. 5a) and blocks it in the second valve position (Fig. 5b).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Abbott (US 1,131,722).
With regard to claim 3, Lester/Russo teach the claimed invention except for a guiding projection. 
Abbott teaches a similar push valve type device (Fig. 1) having a reset spring (27) and a guiding projection (see Fig below) rising up from a housing bottom of the valve chamber, on which both the valve push button and the reset spring are guided (while the push valve does not make direct contact with the guiding projection, the fact that the guiding projection retains the spring in a specific position, this function in turn helps to guide the valve while it is moving in the valve chamber). 
	
    PNG
    media_image1.png
    403
    552
    media_image1.png
    Greyscale


Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the guiding projection as taught by Abbott for the purpose of retaining the spring on the housing (as shown in Fig. 1 of Abbott).

Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Abbott (US 1,131,722) and Jousson (US 4,907,744).
With regard to claim 4, Lester discloses wherein the push button comprises a stepped bore, which is open towards the bottom of the valve chamber (at 62), having a smaller (see tapered portion at 23) and larger bore diameter (at 50 and at distal end near 43) and having a shoulder (the inner surface of 62 in which the spring is braced), against which the reset spring is braced. 
However, Lester/Russo does not teach the smaller bore being corresponding ot the guiding projection and the larger bore corresponding to at least the outer diameter of the spring. 
	Abbott teaches a similar push valve type device (Fig. 1) having a reset spring (27) and a guiding projection (see Fig below) rising up from a housing bottom of the valve chamber, on which both the valve push button and the reset spring are guided (while the push valve does not make direct contact with the guiding projection, the fact that the guiding projection retains the spring in a specific position, this function in turn helps to guide the valve while it is moving in the valve chamber). 
	
    PNG
    media_image1.png
    403
    552
    media_image1.png
    Greyscale


Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the guiding projection as taught by Abbott for the purpose of retaining the spring on the housing (as shown in Fig. 1 of Abbott).
However, Lester/Russo/Abbott do not teach the smaller bore being corresponding to the guiding projection and the larger bore corresponding to at least the outer diameter of the spring.
Jouson teaches a similar push button device (fig. 1), having a bore (see fig below) and a reset spring 27). The smaller bore could correspond to the guiding projection in the center of the spring (As taught in abbot) and the larger bore corresponds to the outer diameter of the spring. 

    PNG
    media_image2.png
    331
    425
    media_image2.png
    Greyscale

.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo/Abbott with the two sized bores as taught by Jousson for the purpose of retaining the spring in place with the push button (as shown in Fig. 1 of Jousson). 
With regard to claim 5, Lester/Russon/Abbott teach the claimed invention except for the shoulder being a specific location. 
Jousson teaches the shoulder (the proximal end face of the large bore where the spring is abutted against the valve push button) is situated in a middle section of the valve push button (Fig. 1). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo/Abbott with the two sized bores as taught by Jousson for the purpose of retaining the spring in place with the push button (as shown in Fig. 1 of Jousson). 

Claim 9-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Peters (US 4,217,934).
With regard to claim 9 and 18, Lester teaches sealing sections that having the same diameter. 
However, Peters teaches a push valve (generally the component between element 60 and 62 in Fig. 2) having sealing sections (120 and 52) that having differing diameters. Thus the size of the two sealing sections could be altered as a matter of design choice in order to provide sealing in a valve chamber with varying diameter. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the varying diameter sealing section as taught by Peters for the purpose of providing sealing in a valve chamber with varying diameter (as shown in Fig. 2). Further changing the size or diameter of the valve chamber and the corresponding sealing sections is a matter of design choice and does not alter the overall function of the device. 
With regard to claim 10, Lester/Russo teach the claimed invention except for an end stop. 
Peters teaches the sealing section in the middle section (see Fig below) rests agains an end stop of the device housing (see Fig below). 
 Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the varying diameter sealing section as taught by Peters for the purpose of providing sealing in a valve chamber with varying diameter (as shown in Fig. 2). Further changing the size or diameter of the valve chamber and the corresponding sealing sections is a matter of design choice and does not alter the overall function of the device. 

    PNG
    media_image3.png
    518
    475
    media_image3.png
    Greyscale

With regard to claim 11, Lester/Russo teach the claimed invention except for a stepped valve chamber. 
Peters teaches the valve chamber is stepped with a first valve chamber (at 56 in Fig. 2) having a larger chamber in which the aspirating channel (in this case, channel 104 could be considered the aspirating channel) and the flushing and aspirating channel (106) empty or emerge therefrom, and with a second valve chamber (at 34) in which the flushing channel (102) empties. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the varying diameter sealing section as taught by Peters for the purpose of providing sealing in a valve chamber with varying diameter (as shown in Fig. 2). Further changing the size or diameter of the valve chamber and the corresponding sealing sections is a matter of design choice and does not alter the overall function of the device. 
With regard to claim 12, Lester discloses wherein the shaft ((see tapered portion where 23 is pointing in Fig. 5a) is smaller than the diameter of the second valve chamber (the shaft would necessarily be smaller than any portion of the valve chamber in order to perform its function of sliding within the valve chamber). 
With regard to claim 13, Lester discloses wherein the sealing section (43) formed on the shaft (51) in the first valve position of the valve push button is situated at the side facing the first valve chamber of the flushing channel emptying into the second valve chamber  (Fig. 5a) and in the second valve position (Fig 5b) it is situated at the side facing away from the first valve chamber of the flushing channel emptying into the second valve chamber.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Askem et al. (US 2017/0368239 A1).
With regard to claim 16, Lester/Russo teach the elastic rubber material. 
However, Lester/Russo do not teach silicone. 
Askem teaches that rubber and silicone are interchangeable materials ([0145]). Thus the rubber of Russo could be substituted with silicone. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with silicone as taught by Askem because the substitution of one material for another is well known in the art and does not affect the overall function of the device. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Heckele (GB 2,215,210).
With regard to claim 19, Lester discloses A flushing and aspirating device (fig. 3), comprising: a device housing (1) comprising: an aspirating channel (10); a flushing channel (11); a flushing and aspirating channel (31); and a valve chamber (22) in which the channels empty or emerge therefrom, a reset spring (24) disposed within the valve chamber (see Fig. 3) respectively; and a manually operable valve push button (generally 23, including components of 44, 40) which is movably guided in the valve chamber against the force of a reset spring (24) and which has at least one sealing section (41, 42, 43) for controlling the connection of the flushing and aspirating channel to the aspirating channel and/or the flushing channel; wherein the valve push button including the at least one sealing section is formed as a single piece (see Fig. 5a-5c), wherein the valve push button comprises an actuating section (44), a cylindrical shaft (where 23 is pointing)  and a cylindrical middle section in between (50), relative to which the actuating section and the shaft are respectively set back radially inwards, wherein on the valve push button on the shaft, a sealing section (43) is formed as a radially outwardly projecting annular sealing lip (flanges 46/48/49) as being part of a single piece (sealing section 43 is formed of a single elastomeric material), which blocks the connection of the flushing and aspirating channel to the flushing channel in a first valve position of the valve push button (Fig. 5a) and releases it in a second valve position of the valve push button (Fig. 5b), wherein on the valve push button on the middle section (at around 50), a sealing section formed as a radially outwardly projecting annular sealign lip (46/48/49) as being part of the single piece (42), which releases the connection of the flushing and aspirating channel to the aspirating channel in the first valve position of the valve push button (Fig. 5a) and blocks it in the second valve position (fig. 5b). 
However, Lester does not disclose that the entire valve push button is formed of a single piece of an elastic rubber material. 
Russo teaches a push button (17 and 16) that includes a button portion and a shaft portion extending into a valve chamber (see Fig. 2, valve chamber 14). The entire component is made of an elastic rubber material (Col 4, line 36- Col 5, line 5). Because the two components are structurally similar, the material of Russo could be used in the push button of Lester. It would be within the skill of one of ordinary skill in the art to form the valve push button of Lester to be formed of a single material rather than different materials as doing so provides the same function and purpose. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester with the material used by Russo because the substitution of one material for another is well known in the art and would not change the overall function of the device (Col 4, line 36-Col 5, line 5). 
However, Lester/Russo do not teach a stepped valve chamber.
Heckle teaches a similar device (see Fig. 1, and Fig. 2-3 for details on the valve mechanism) including an aspiration channel (Fig. 2-3, element 12), a flushing channel (either of 13 or 29) and a flushing/aspirating channel (31) and  valve chamber (16), and a manually operable push button (14/15/22/19), wherein the valve chamber is configured stepped, with a first valve chamber having a larger diameter (see where 16 is pointing in Fig. 2), in which the aspirating channel (12) and the flushing/aspirating channel (31 and 29) empty or emerge therefrom, and with a second valve chamber (see portion where 27 is pointing in Fig. 2) having a smaller diameter, in which the flushing (13) channel empties, a sealing section of the middle section (see where 15 is pointing in Fig. 2) is guided and sealed in the first valve chamber and the sealing section of the shaft (see Fig below) is sealed and guided in the second valve chamber. It would be reasonable and possible to modify the valve chamber of Lester to be stepped having a larger first chamber and a smaller second chamber as seen in the second annotated figure below as Lester is structured that would allow for a narrowed diameter second chamber that corresponds with the flushing channel. 

    PNG
    media_image4.png
    311
    544
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    377
    274
    media_image5.png
    Greyscale

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the stepped valve chamber as taught by Heckele for the purpose of preventing accidental and uncontrolled ingress of flushing fluid in the channels into the valve chamber (p. 4, lines 1-6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Russo cannot be combined with Lester as they function differently and the device of Russo would not include a reset spring because it uses flanges at the top of the push button to perform this function. While it is agreed there are differences between the Russo push valve and that of Lester, the overall concept of Russo to provide a manually operated push valve having a shaft with  sealing elements that moves within a valve chamber and where the movement within the valve chamber opens and closes a series of channels is very similar to the concept of Lester. While they may use different return mechanisms, the overall concept is similar. Russo is simply used to teach that a manually operated push button with sealing elements may be formed of a single material as a single piece rather than separate pieces combined together. It would be reasonable for one of ordinary skill in the art to form the push button of Lester as a single material/piece as doing so would not affect the overall function of the device. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783